Appeals from a decision and *814an amended decision of the Workers’ Compensation Board, filed February 12, 1991 and November 7, 1991.
The issue regarding the Special Funds Conservation Committee’s failure to give notice to the employer and carrier of its appeal to the Workers’ Compensation Board was not addressed by the Board panel in its decision or amended decision and was not directly raised in the request for reconsideration or full Board review. It may not therefore be raised on this appeal (see, Matter of Brown v Grandview Florist, 124 AD2d 313; Matter of Shuler v City of Syracuse, 40 AD2d 737). While the issue of notice was discussed in the denial of the application for full Board review, that denial was not appealed. Finally, we find that the record supports the Board’s finding that claimant applied within seven years of the accident to reopen the case and Workers’ Compensation Law § 25-a is thus inapplicable, rendering the carrier liable (see, Matter of Felder v City of New York Traffic Law Dept., 110 AD2d 966, Iv denied 65 NY2d 611).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Harvey, JJ., concur. Ordered that the decision and amended decision are affirmed, without costs.